—In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Richmond County (Meyer, J.), dated November 30, 1995, as denied his cross motion to vacate a temporary order of support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record establishes that the children did not abandon the father. Accordingly, the Family Court properly denied the father’s cross motion to vacate a temporary order of support (see, Matter of Alice C. v Bernard G. C., 193 AD2d 97).
*374The father’s remaining contentions are without merit. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.